Exhibit 10.2

AMENDED AND RESTATED

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

CAPITAL SOUTHWEST CORPORATION

AND

CSW INDUSTRIALS, INC.

DATED AS OF SEPTEMBER 14, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS

     1   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Reference; Interpretation

     5   

ARTICLE II

  

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

     6   

Section 2.1

  

General Principles

     6   

Section 2.2

  

Service Credit

     7   

Section 2.3

  

Transferring Employees

     8   

Section 2.4

  

Collective Bargaining

     8   

Section 2.5

  

Non-U.S. Regulatory Compliance

     8   

ARTICLE III

  

EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

     8   

Section 3.1

  

Generally

     8   

Section 3.2

  

Equity Incentive Awards

     9   

Section 3.3

  

Capital Southwest Incentive Awards

     11   

ARTICLE IV

  

QUALIFIED RETIREMENT PLANS

     13   

Section 4.1

  

The Retirement Plan

     13   

Section 4.2

  

401(k) Plans

     13   

Section 4.3

  

ESOP

     14   

ARTICLE V

  

NONQUALIFIED DEFERRED COMPENSATION PLANS

     14   

Section 5.1

  

The Restoration Plan

     14   

Section 5.2

  

The Executive Compensation Plan

     15   

ARTICLE VI

  

WELFARE PLANS

     15   

Section 6.1

  

CSWI Assumption

     15   

Section 6.2

  

Establishment of Capital Southwest Health and Welfare Plans

     15   

Section 6.3

  

Welfare Transition Period

     16   

Section 6.4

  

COBRA

     16   

Section 6.5

  

Vacation, Holidays and Leaves of Absence

     16   

Section 6.6

  

Severance and Unemployment Compensation

     16   

Section 6.7

  

Workers’ Compensation

     17   

ARTICLE VII

  

NON-U.S. EMPLOYEES

     17   

Section 7.1

  

Treatment of Non-U.S. Employees

     17   

ARTICLE VIII

  

MISCELLANEOUS

     17   

Section 8.1

  

At-Will Status

     17   

Section 8.2

  

Severance

     17   

Section 8.3

  

Change in Control

     18   

Section 8.4

  

Employee Records

     18   

Section 8.5

  

Preservation of Rights to Amend

     19   

Section 8.6

  

Fiduciary Matters

     19   

Section 8.7

  

Complete Agreement; Construction

     19   

Section 8.8

  

Counterparts

     19   

Section 8.9

  

Survival of Agreements

     19   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont.)

 

          Page  

Section 8.10

  

Notices

     19   

Section 8.11

  

Waivers

     20   

Section 8.12

  

Amendments

     20   

Section 8.13

  

Assignment

     20   

Section 8.14

  

Successors and Assigns

     20   

Section 8.15

  

Termination

     20   

Section 8.16

  

Third Party Beneficiaries

     20   

Section 8.17

  

Title and Headings

     21   

Section 8.18

  

Governing Law

     21   

Section 8.19

  

Waiver of Jury Trial

     21   

Section 8.20

  

Specific Performance

     21   

Section 8.21

  

Severability

     21   

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This Amended and Restated Employee Matters Agreement, dated as of September 14,
2015 (the “Agreement”), is by and between Capital Southwest Corporation, a Texas
corporation (“Capital Southwest”), and CSW Industrials, Inc., a Delaware
corporation (“CSWI,” and together with Capital Southwest, the “Parties”).

WHEREAS, the Board of Directors of Capital Southwest (the “Capital Southwest
Board”) has determined that it is in the best interests of Capital Southwest and
its shareholders to separate the CSWI Businesses from Capital Southwest’s other
businesses;

WHEREAS, in furtherance of the foregoing, the Capital Southwest Board has
authorized the distribution to the holders of the issued and outstanding shares
of common stock, par value $0.25 per share, of Capital Southwest (the “Capital
Southwest Shares”) as of the Record Date of all the issued and outstanding
shares of common stock, par value $0.01 per share, of CSWI (each such share is
individually referred to as a “CSWI Share” and collectively referred to as the
“CSWI Shares”), respectively, on the basis of one CSWI Share for every share of
Capital Southwest Shares (the “Share Distribution”);

WHEREAS, in order to effect the Share Distribution, Capital Southwest and CSWI
have entered into a Distribution Agreement, dated as of September 8, 2015 (the
“Distribution Agreement”); and

WHEREAS, in addition to the matters addressed by the Distribution Agreement, the
Parties desire to enter into this Agreement to set forth the terms and
conditions of certain employment, compensation and benefit matters.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below. Capitalized terms used in this
Agreement but not otherwise defined herein shall have the meanings ascribed to
them in the Distribution Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement and
shall include all Schedules hereto and all amendments, modifications, and
changes hereto.

“Benefit Plan” means any contract, agreement, policy, practice, program, plan,
trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
thrift plans, supplemental pension plans and welfare plans, and contracts,
agreements, policies, practices, programs, plans, trusts, commitments, and



--------------------------------------------------------------------------------

arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
accidental death and dismemberment, disability and accident insurance, tuition
reimbursement, travel and reimbursement, vacation, sick, personal or bereavement
days, leaves of absences and holidays; provided, however, the term “Benefit
Plan” does not include any governmental-sponsored benefits, such as workers’
compensation, unemployment or similar plans, programs or policies.

“Capital Southwest” has the meaning set forth in the preamble to this Agreement.

“Capital Southwest Awards” means Capital Southwest Options, Capital Southwest
Restricted Stock Awards and Capital Southwest Incentive Awards, collectively.

“Capital Southwest Board” has the meaning set forth in the recitals to this
Agreement.

“Capital Southwest Change of Control” has the meaning set forth in
Section 3.2(c).

“Capital Southwest Companies” means Capital Southwest and its Subsidiaries other
than CSWI and the CSWI Companies.

“Capital Southwest Company Employee” means any employee of a Capital Southwest
Company that is not a CSWI Company Employee.

“Capital Southwest Compensation Committee” means the Compensation Committee of
the Capital Southwest Board.

“Capital Southwest Equity Plan” means any equity compensation plan sponsored or
maintained by Capital Southwest immediately prior to the Distribution Date,
including the Capital Southwest Corporation 1999 Stock Option Plan, the Capital
Southwest Corporation 2009 Stock Incentive Plan, as amended, and the Capital
Southwest Corporation 2010 Restricted Stock Award Stock Plan, as amended.

“Capital Southwest Incentive Awards” means those cash incentive awards listed on
Schedule 1.1 which were granted pursuant to a phantom stock option agreement
entered into with Capital Southwest that are outstanding as of immediately prior
to the Distribution Date.

“Capital Southwest Option” means an option to purchase Capital Southwest Shares
granted pursuant to a Capital Southwest Equity Plan that is outstanding as of
immediately prior to the Distribution Date.

“Capital Southwest Ratio” means the quotient obtained by dividing the Capital
Southwest Share Value by the Post-Separation Capital Southwest Share Value.

“Capital Southwest Restricted Stock Award” means a restricted stock award
granted pursuant to a Capital Southwest Equity Plan that is outstanding as of
immediately prior to the Distribution Date.

“Capital Southwest Shares” has the meaning set forth in the recitals to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Capital Southwest Share Value” means the simple average of the volume weighted
average per-share price of Capital Southwest Shares trading “regular way with
due bills” on NASDAQ during each of the last ten full Trading Sessions
immediately prior to the Distribution Date.

“Capital Southwest Welfare Plans” means the group health and welfare insurance
benefit plans established by the Capital Southwest Companies pursuant to
Section 6.2.

“Capital Southwest 401(k) Plan” means the Capital Southwest Management
Corporation Employee Savings Plan, as effective following the Distribution Date.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

“Code” means the Internal Revenue Code of 1986, as amended.

“CSWI” has the meaning set forth in the preamble to this Agreement.

“CSWI Awards” means CSWI Options and CSWI Restricted Stock Awards, collectively.

“CSWI Benefit Plans” means any Benefit Plan established, sponsored or maintained
by CSWI or a CSWI Company.

“CSWI Change of Control” has the meaning set forth in Section 3.2(c).

“CSWI Company Employees” means any employee of CSWI or a CSWI Company and all
Transferring Employees.

“CSWI Compensation and Benefit Liability” has the meaning set forth in
Section 2.1(a).

“CSWI Equity Plan” means the CSWI 2015 Equity and Incentive Compensation Plan.

“CSWI Option” means an option to purchase CSWI Shares granted by CSWI pursuant
to the CSWI Equity Plan in accordance with Section 3.2(b).

“CSWI Shares” has the meaning set forth in the recitals to this Agreement.

“CSWI Ratio” means the quotient obtained by dividing the Capital Southwest Share
Value by the CSWI Share Value.

“CSWI Restoration Plan” has the meaning set forth in Section 5.1.

“CSWI Restricted Stock Award” means a restricted stock award granted pursuant to
the CSWI Equity Plan in accordance with Section 3.2(a).

“CSWI Share Value” means the simple average of the volume weighted average
per-share price of CSWI Shares trading on NASDAQ during each of the first ten
full Trading Sessions immediately after the Distribution Date.

 

3



--------------------------------------------------------------------------------

“CSWI 401(k) Plan” means the Balco, Inc. Profit Sharing 401(k) Plan as effective
on the Distribution Date, which shall include the assets and account balances
merged into such plan from the Strathmore Products, Inc. 401(k) Profit Sharing
Plan.

“Distribution Agreement” has the meaning set forth in the recitals to this
Agreement.

“DOL” means the U.S. Department of Labor.

“Employee” means any Capital Southwest Company Employee or CSWI Company
Employee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ESOP” means the CSW Industrials, Inc. Employee Stock Ownership Plan, as
effective on the Distribution Date, and as amended from time to time.

“ESOP Asset Transfer Date” has the meaning set forth in Section 4.3(a).

“Executive Compensation Plan” means the executive compensation plan consisting
of nonqualified stock options, restricted stock and cash incentive awards
adopted by Capital Southwest on August 28, 2014.

“Former Capital Southwest Company Employee” means any individual who as of the
Distribution Date is not a Capital Southwest Company Employee or a CSWI Company
Employee, but who previously was, as between the Capital Southwest Companies,
CSWI and the CSWI Companies, most recently employed by one of the Capital
Southwest Companies.

“Former CSWI Company Employee” means any individual who as of the Distribution
Date is not a Capital Southwest Company Employee or a CSWI Company Employee, but
who previously was, as between the Capital Southwest Companies, CSWI and the
CSWI Companies, most recently employed by CSWI or one of the CSWI Companies.

“Former Employee” means any Former Capital Southwest Company Employee or Former
CSWI Company Employee.

“IRS” means the U.S. Internal Revenue Service.

“Parties” has the meaning set forth in the preamble to this Agreement.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation.

“Post-Separation Capital Southwest Awards” means Post-Separation Capital
Southwest Options and Post-Separation Capital Southwest Restricted Stock Awards,
collectively.

“Post-Separation Capital Southwest Option” means a Capital Southwest Option
adjusted as of the Distribution Date in accordance with Section 3.2(b).

“Post-Separation Capital Southwest Restricted Stock Award” means a Capital
Southwest Restricted Stock Award adjusted as of the Distribution Date in
accordance with Section 3.2(a).

 

4



--------------------------------------------------------------------------------

“Post-Separation Capital Southwest Share Value” means the simple average of the
volume weighted average per-share price of Capital Southwest Shares trading on
NASDAQ during each of the first ten full Trading Sessions immediately after the
Distribution Date.

“Restoration Plan” means the Capital Southwest and its Affiliates 2009
Restoration of Retirement Income Plan, as amended and restated effective
January 1, 2008, and as amended from time to time.

“Retirement Plan” means the Retirement Plan for Employees of Capital Southwest
Corporation and its Affiliates, as amended and restated effective April 1, 2011,
as amended from time to time.

“Securities Act” means the U.S. Securities Act of 1933.

“Share Distribution” has the meaning set forth in the recitals to this
Agreement.

“Share Value Factor” means the quotient obtained by dividing (a) the Capital
Southwest Share Value by (b) the sum of (i) the CSWI Share Value and (ii) the
Post-Separation Capital Southwest Share Value.

“Trading Session” means the period of time during any given calendar day,
commencing with the determination of the opening price on NASDAQ and ending with
the determination of the closing price on NASDAQ, in which trading in Capital
Southwest Shares or CSWI Shares (as applicable) is permitted on NASDAQ.

“Transferring Employees” has the meaning set forth in Section 2.3(a).

“U.S.” means the United States of America.

“Welfare Plans” means the group health and welfare insurance benefits included
on Schedule 1.2.

“Welfare Transition Period” means the period commencing on the Distribution Date
and ending on the date that the Capital Southwest Company Employees and (if
applicable) the Former Capital Southwest Company Employees begin participation
in the newly formed Capital Southwest Welfare Plans; provided, however, that in
no event will the Welfare Transition Period continue after December 31, 2015.

“401(k) Plans” means the Capital Southwest 401(k) Plan and the CSWI 401(k) Plan.

Section 1.2 Reference; Interpretation. Unless the context requires otherwise,
(a) all references to Sections, Articles or Schedules are to the Sections,
Articles or Schedules of or to this Agreement, (b) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with United States generally accepted accounting principles,
consistently applied, and as in effect on the date of this Agreement, (c) words
in the singular include the plural and vice versa, (d) all references to $ or
dollar amounts will be to lawful currency of the U.S., (e) to the extent the
term “day” or “days” is used, it will mean calendar days unless Business Days
are specified, (f) the pronoun “his” refers to the masculine,

 

5



--------------------------------------------------------------------------------

feminine and neuter, the words “herein,” “hereby,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Section, Article or other subdivision, (g) the term “including” means
“including without limitation,” (h) the term “or” will be disjunctive but not
exclusive, (i) the term “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase will not mean simply
“if,” and (j) any reference to any contract or Law is a reference to it as
amended, modified and supplemented from time to time (and, in the case of a Law,
to (i) any successor provision and (ii) the rules and regulations promulgated
thereunder). This Agreement shall not be construed against either Party as the
principal draftsperson hereof or thereof.

ARTICLE II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

Section 2.1 General Principles. Unless otherwise provided herein, Liabilities in
respect of Employees and Former Employees for compensation, wages and employee
benefits shall be allocated among Capital Southwest and CSWI according to this
Section 2.1.

(a) Acceptance and Assumption of CSWI Compensation and Benefit Liabilities. On
or prior to the Distribution Date, but in any case prior to the Share
Distribution, CSWI shall retain, assume and agree, as applicable, to faithfully
perform, discharge and fulfill the following Liabilities in accordance with
their respective terms (each of which shall be considered a “CSWI Compensation
and Benefit Liability”), regardless of when or where such Liabilities arose or
arise, or whether the facts on which they are based occurred prior to or
subsequent to the Distribution Date:

(i) any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), equity compensation (as the same may be modified by
Article III of this Agreement), commissions, bonuses and any other employee
compensation or benefits payable to or on behalf of any CSWI Company Employee or
Former CSWI Company Employee on or after the Distribution Date by any Capital
Southwest Company or CSWI Company, in each case arising out of such CSWI Company
Employee’s or Former CSWI Company Employee’s capacity as an Employee or Former
Employee of any Capital Southwest Company or CSWI Company, and, without regard
to when such wages, salaries, incentive compensation, equity compensation,
commissions, bonuses or other employee compensation or benefits are or may have
been awarded or earned; provided, however, with respect to any CSWI Company
Employees that are Transferring Employees, only wages, salaries, incentive
compensation, equity compensation, commissions, bonuses or other employee
compensation or benefits payable to or on behalf of such Transferring Employees
that have or will be awarded or earned on and after the Distribution Date shall
be assumed, performed, discharged and fulfilled by CSWI; provided, further, that
any Liability expressly retained by a Capital Southwest Company pursuant to this
Agreement will remain a Liability of the applicable capital Southwest Company
and will not be a CSWI Compensation and Benefit Liability;

 

6



--------------------------------------------------------------------------------

(ii) any and all Liabilities whatsoever with respect to claims made by or with
respect to any CSWI Company Employee or Former CSWI Company Employee in
connection with any Benefit Plan not retained or assumed by any of the Capital
Southwest Companies pursuant to this Agreement, the Distribution Agreement or
any other Ancillary Agreement; and

(iii) any and all Liabilities expressly assumed or retained by CSWI or any of
the CSWI Companies pursuant to this Agreement.

(b) Retention of Capital Southwest Compensation and Benefit Liabilities. Capital
Southwest shall retain and agree to faithfully perform, discharge and fulfill
any and all Liabilities of Employees for compensation, wages and employee
benefits other than the CSWI Compensation and Benefit Liabilities, in accordance
with their respective terms.

(c) Payroll and Related Taxes. With respect to any Transferring Employee, the
Parties shall, or shall cause their respective Subsidiaries to, (i) treat CSWI
(or the applicable CSWI Companies) as a “successor employer” and Capital
Southwest (or the applicable Capital Southwest Companies) as a “predecessor,”
within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the Code, for
purposes of Taxes imposed under the United States Federal Insurance
Contributions Act, as amended (“FICA”), or the United States Federal
Unemployment Tax Act, as amended (“FUTA”), (ii) cooperate with each other to
avoid, to the extent possible, the restart of FICA and FUTA upon or following
the Distribution Date with respect to each such CSWI Company Employee for the
tax year during which the Distribution Date occurs, and (iii) use commercially
reasonably efforts to implement the alternate procedure described in Section 5
of Revenue Procedure 2004-53; provided, however, that, to the extent that CSWI
(or the applicable CSWI Companies) cannot be treated as a “successor employer”
to Capital Southwest (or the applicable Capital Southwest Companies) within the
meaning of Sections 3121(a)(1) and 3306(b)(1) of the Code with respect to any
Transferring Employee, (x) with respect to the portion of the tax year
commencing on January 1, 2015 and ending on the Distribution Date, Capital
Southwest will (A) be responsible for all payroll obligations, Tax withholding
and reporting obligations for such Transferring Employee and (B) furnish a Form
W-2 or similar earnings statement to all such Transferring Employees for such
period, and (y) with respect to the remaining portion of such tax year, CSWI
will (A) be responsible for all payroll obligations, Tax withholding and
reporting obligations regarding such Transferring Employees and (B) furnish a
Form W-2 or similar earnings statement to all such Transferring Employees.

(d) Unaddressed Liabilities. To the extent that this Agreement does not address
particular Liabilities for compensation, wages or employee benefits under any
Benefit Plan and the Parties later determine that they should be allocated in
connection with the Share Distribution, the Parties shall agree in good faith on
the allocation, taking into account the handling of comparable Liabilities under
this Agreement.

Section 2.2 Service Credit.

(a) Service for Eligibility, Vesting and Benefit Purposes. Except as otherwise
provided herein or in any other Ancillary Agreement, CSWI shall, or shall cause
the CSWI Companies, respectively, to, recognize each CSWI Company Employee’s and
each Former

 

7



--------------------------------------------------------------------------------

CSWI Company Employee’s full service with any of the Capital Southwest Companies
or predecessor entities at or before the Distribution Date, to the same extent
that such service was credited by the Capital Southwest Companies for similar
purposes prior to the Distribution Date as if such full service had been
performed for CSWI or the applicable CSWI Company that is the Employee’s
employer after the Distribution Date, for purposes of eligibility, vesting and
determination of level of benefits under any Benefit Plan sponsored by CSWI or
the applicable CSWI Company.

(b) Credit for Compensation. Except as otherwise provided herein or in any other
Ancillary Agreement, the compensation paid by Capital Southwest and its
Subsidiaries to an Employee shall be credited and recognized for all applicable
purposes under the applicable Benefit Plans following the Distribution Date as
though it were compensation from CSWI or any of the CSWI Companies, as
applicable.

Section 2.3 Transferring Employees.

(a) Transferring Employees. Capital Southwest shall, or shall cause the Capital
Southwest Companies to, transfer the employment of the employees listed on
Schedule 2.3(a) (the “Transferring Employees”) to CSWI immediately prior to the
Distribution Date.

(b) Employment Agreements. To the extent necessary, Capital Southwest shall, or
shall cause the Capital Southwest Companies to, use commercially reasonable
efforts to terminate any offers of employment and/or employment agreements
entered into between a Transferring Employee and any of the Capital Southwest
Companies, effective as of the Distribution Date. CSWI shall, or shall cause the
CSWI Companies to, enter into new employment agreements with any Transferring
Employees as it deems necessary. Such new employment agreements, if any, shall
supersede and replace any offers of employment and/or employment agreements
entered into between such Transferring Employee and any of the Capital Southwest
Companies.

Section 2.4 Collective Bargaining. CSWI shall, or shall cause the applicable
CSWI Company to, retain all collective bargaining agreements (including any
national, sector or local collective bargaining agreement) that cover CSWI
Company Employees and the Liabilities arising under such collective bargaining
agreements.

Section 2.5 Non-U.S. Regulatory Compliance. Prior to the Share Distribution,
Capital Southwest may, to the extent necessary, adjust the treatment described
in this Agreement with respect to Employees who are located outside of the
United States in order to ensure compliance with the applicable Laws of
countries outside of the United States or to preserve the Tax benefits provided
under local Tax Law.

ARTICLE III

EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

Section 3.1 Generally. Each Capital Southwest Award that is outstanding as of
immediately prior to the Distribution Date shall be adjusted as described below;
provided, however, that, effective immediately prior to the Distribution Date,
the Capital Southwest

 

8



--------------------------------------------------------------------------------

Compensation Committee may provide for different adjustments with respect to
some or all Capital Southwest Awards to the extent that the Capital Southwest
Compensation Committee deems such adjustments necessary and appropriate. Any
adjustments made by the Capital Southwest Compensation Committee pursuant to the
foregoing sentence shall be deemed incorporated by reference herein as if fully
set forth below and shall be binding on the Parties and their respective
Affiliates. On or prior to the Distribution Date, the CSWI Equity Plan shall be
established, with such terms as are necessary to permit the implementation of
the provisions of Section 3.2.

Section 3.2 Equity Incentive Awards.

(a) Restricted Stock. Each holder of an outstanding Capital Southwest Restricted
Stock Award immediately prior to the Distribution Date shall receive, as of the
Distribution Date, a CSWI Restricted Stock Award for such number of CSWI Shares
as is determined in the same way as if the outstanding Capital Southwest
Restricted Stock Award comprised fully vested Capital Southwest Shares as of the
Distribution Date. Except as set forth in this Section 3.2, the Post-Separation
Capital Southwest Restricted Stock Award and the CSWI Restricted Stock Award
issued in accordance with this Section 3.2 both shall be subject to
substantially the same terms and conditions (including with respect to vesting)
immediately after the Distribution Date as were applicable to the Capital
Southwest Restricted Stock Award immediately prior to the Distribution Date
(except as otherwise provided herein, including in Section 3.2(c)).

(b) Stock Options. Each Capital Southwest Option that is outstanding immediately
prior to the Distribution Date, regardless of by whom held, shall be converted
as of the Distribution Date into both a Post-Separation Capital Southwest Option
and a CSWI Option and shall be subject to substantially the same terms and
conditions (including with respect to vesting and expiration) after the
Distribution Date as were applicable to such Capital Southwest Option
immediately prior to the Distribution Date (except as otherwise provided herein,
including in Section 3.2(c)); provided, however, that from and after the
Distribution Date:

(i) the number of Capital Southwest Shares subject to such Post-Separation
Capital Southwest Option shall be equal to the product obtained by multiplying
(A) the number of Capital Southwest Shares subject to the corresponding Capital
Southwest Option immediately prior to the Distribution Date by (B) the Share
Value Factor, with the resulting number rounded down to the nearest whole share;

(ii) the number of CSWI Shares subject to such CSWI Option shall be equal to the
product obtained by multiplying (A) the number of Capital Southwest Shares
subject to the corresponding Capital Southwest Option immediately prior to the
Distribution Date by (B) the Share Value Factor, with the resulting number
rounded down to the nearest whole share;

(iii) the per share exercise price of such Post-Separation Capital Southwest
Option shall be equal to the quotient obtained by dividing (A) the per share
exercise price of the corresponding Capital Southwest Option immediately prior
to the Distribution Date by (B) the Capital Southwest Ratio, with the resulting
number rounded up to the nearest cent; and

 

9



--------------------------------------------------------------------------------

(iv) the per share exercise price of such CSWI Option shall be equal to the
quotient obtained by dividing (A) the per share exercise price of the
corresponding Capital Southwest Option immediately prior to the Distribution
Date by (B) the CSWI Ratio, with the resulting number rounded up to the nearest
cent.

Notwithstanding anything to the contrary in this Section 3.2(b), the exercise
price, the number of Capital Southwest Shares and CSWI Shares subject to each
Post-Separation Capital Southwest Option and CSWI Option, and the terms and
conditions of exercise of such options shall be determined in a manner
consistent with the requirements of Section 409A of the Code. For purposes of
Section 409A of the Code, the Capital Southwest Share Value shall be treated as
the fair market value of a Capital Southwest Share immediately prior to the
substitutions described in this Section 3.2(b) and the Post-Separation Capital
Southwest Share Value and the CSWI Share Value shall be treated as the fair
market value of a Capital Southwest Share and the fair market value of a CSWI
Share, respectively, immediately after such substitutions.

(c) Miscellaneous Award Terms. With respect to Post-Separation Capital Southwest
Awards and CSWI Awards, (i) employment with or service to the Capital Southwest
Companies shall be treated as employment with and service to CSWI with respect
to CSWI Awards held by Capital Southwest Company Employees and (ii) employment
with or service to CSWI or a CSWI Company shall be treated as employment with or
service to Capital Southwest with respect to Post-Separation Capital Southwest
Awards held by CSWI Company Employees. In addition, none of the Share
Distribution or any employment action described in Section 2.3 shall constitute
a termination of employment for any Employee for purposes of any Post-Separation
Capital Southwest Award or any CSWI Award. After the Distribution Date, for any
award adjusted under this Section 3.2, any reference to a “change in control,”
“change of control” or similar definition in an award agreement, employment
agreement or Capital Southwest Equity Plan applicable to such award (A) with
respect to Post-Separation Capital Southwest Awards, shall be deemed to refer to
a “change in control,” “change of control” or similar definition as set forth in
the applicable award agreement, employment agreement or Capital Southwest Equity
Plan (a “Capital Southwest Change of Control”) and (B) with respect to CSWI
Awards, shall be deemed to refer to a “Change in Control” as defined in the CSWI
Equity Plan (a “CSWI Change of Control”). Without limiting the foregoing, with
respect to provisions related to vesting of awards, a Capital Southwest Change
of Control shall be treated as a CSWI Change of Control for purposes of CSWI
Awards held by Capital Southwest Company Employees and a CSWI Change of Control
shall be treated as a Capital Southwest Change of Control for purposes of
Post-Separation Capital Southwest Awards held by CSWI Company Employees.

(d) Tax Reporting and Withholding.

(i) Except as otherwise provided in this Section 3.2(d), after the Distribution
Date, Post-Separation Capital Southwest Awards, regardless of by whom held,
shall be settled by Capital Southwest, and CSWI Awards, regardless of by whom
held, shall be settled by CSWI.

(ii) Upon the vesting or exercise, as applicable, of CSWI Awards, CSWI shall be
solely responsible for ensuring (A) the satisfaction of all applicable Tax
withholding requirements on behalf of each CSWI Company Employee and (B) the
collection and

 

10



--------------------------------------------------------------------------------

remittance of employee withholding Taxes to the Capital Southwest Companies with
respect to each Capital Southwest Company Employee (with Capital Southwest
Companies being responsible for remittance of the applicable employee Taxes and
payment and remittance of the applicable employer Taxes relating to Capital
Southwest Company Employees to the applicable Governmental Authority).

(iii) Upon the vesting or exercise, as applicable, of Post-Separation Capital
Southwest Awards, Capital Southwest shall be solely responsible for ensuring
(A) the satisfaction of all applicable Tax withholding requirements on behalf of
each Capital Southwest Company Employee and (B) the collection and remittance of
employee withholding Taxes to CSWI or the CSWI Companies with respect to each
CSWI Company Employee (with CSWI or the CSWI Companies being responsible for
remittance of the applicable employee Taxes and payment and remittance of the
applicable employer Taxes relating to CSWI Company Employees to the applicable
Governmental Authority).

(iv) Following the Distribution Date, CSWI will be responsible for all income
Tax reporting in respect of Post-Separation Capital Southwest Awards and CSWI
Awards held by CSWI Company Employees, and Capital Southwest shall be
responsible for all income Tax reporting in respect of Post-Separation Capital
Southwest Awards and CSWI Awards held by Capital Southwest Company Employees.

(v) Following the Distribution Date, if any Post-Separation Capital Southwest
Award held by a CSWI Company Employee shall fail to become vested, such
Post-Separation Capital Southwest Award shall be forfeited to Capital Southwest,
and if any CSWI Award held by a Capital Southwest Company Employee shall fail to
become vested, such CSWI Award shall be forfeited to CSWI.

(e) Registration and Other Regulatory Requirements. CSWI agrees to file Forms
S-1, S-3 and S-8 registration statements, as applicable, with respect to, and to
cause to be registered pursuant to the Securities Act, the CSWI Shares
authorized for issuance under the CSWI Equity Plan, as required pursuant to the
Securities Act, before the date of issuance of any CSWI Shares pursuant to the
CSWI Equity Plan. The Parties shall take such additional actions as are deemed
necessary or advisable to effectuate the foregoing provisions of this
Section 3.2(e), including compliance with securities Laws and other legal
requirements associated with equity compensation awards in affected non-U.S.
jurisdictions. Capital Southwest agrees to facilitate the adoption and approval
of the CSWI Equity Plan consistent with the requirements of Treasury Regulations
Section 1.162-27(f)(4)(iii).

Section 3.3 Capital Southwest Incentive Awards.

(a) Awards Granted Prior to the Share Distribution. Capital Southwest will use
commercially reasonable efforts to enter into an agreement with each holder of a
Capital Southwest Incentive Award that is outstanding immediately prior to the
Distribution Date to cause the “Phantom Share Value” (as defined in the Capital
Southwest Incentive Award) for purposes of any future exercise of such award to
be determined based upon the net asset value of Capital Southwest as of the last
day of the fiscal quarter ending immediately prior to the

 

11



--------------------------------------------------------------------------------

Distribution Date. After the Distribution Date, Capital Southwest shall retain
all Liabilities associated with the Capital Southwest Incentive Awards held by
Capital Southwest Company Employees or Transferring Employees, including any
replacement awards issued to any Capital Southwest Company Employees pursuant to
Section 3.3(b), and CSWI shall assume all Liabilities associated with the
Capital Southwest Incentive Awards held by CSWI Company Employees who are not
Transferring Employees, as well as any replacement awards issued to CSWI Company
Employees (including Transferring Employees) pursuant to Section 3.3(b).
Employment with or service to CSWI or a CSWI Company shall be treated as
employment with or service to Capital Southwest with respect to Capital
Southwest Incentive Awards held by CSWI Company Employees following the
Distribution Date. In addition, none of the Share Distribution or any employment
action described in Section 2.3 shall constitute a termination of employment for
any Employee for purposes of any Capital Southwest Incentive Award.

(b) Replacement Awards. Capital Southwest and CSWI shall use commercially
reasonable efforts to agree with each holder of Capital Southwest Incentive
Awards to enter into a new agreement regarding acceptable replacement awards to
be issued by Capital Southwest, if such holder is a Capital Southwest Company
Employee, or CSWI, if such holder is a CSWI Company Employee, effective as of
the Distribution Date. Each such replacement award shall be subject to
substantially the same terms and conditions with respect to vesting and the time
and manner of payment as applied to the applicable Capital Southwest Incentive
Award immediately prior to the Distribution Date to the extent necessary to
comply with Section 409A of the Code.

(c) Tax Reporting and Withholding.

(i) Upon the vesting or exercise, as applicable, of Capital Southwest Incentive
Awards, CSWI shall be solely responsible for ensuring (A) the satisfaction of
all applicable Tax withholding requirements on behalf of each CSWI Company
Employee (excluding Transferring Employees), (B) the collection and remittance
of employee withholding Taxes to the applicable Governmental Authority with
respect to each CSWI Company Employee (excluding Transferring Employees), and
(C) the remittance of employee withholding Taxes received from Capital Southwest
to the applicable Governmental Authority with respect to each Transferring
Employee, and Capital Southwest shall be solely responsible for ensuring (A) the
satisfaction of all applicable Tax withholding requirements on behalf of each
Capital Southwest Company Employee and each Transferring Employee, (B) the
collection and remittance of employee withholding Taxes to the applicable
Governmental Authority with respect to each Capital Southwest Company Employee,
and (c) the collection and remittance of employee withholding Taxes to CSWI with
respect to each Transferring Employee.

(ii) Upon the vesting or exercise, as applicable, of any replacement award
issued pursuant to Section 3.3(b), CSWI shall be solely responsible for ensuring
(A) the satisfaction of all applicable Tax withholding requirements on behalf of
each CSWI Company Employee (including Transferring Employees) and (B) the
collection and remittance of employee withholding Taxes to the applicable
Governmental Authority with respect to each CSWI Company Employee, and Capital
Southwest shall be solely responsible for ensuring (A) the satisfaction of all
applicable Tax withholding

 

12



--------------------------------------------------------------------------------

requirements on behalf of each Capital Southwest Company Employee and (B) the
collection and remittance of employee withholding Taxes to the applicable
Governmental Authority with respect to each Capital Southwest Company Employee.

(iii) Following the Distribution Date, CSWI will be responsible for all income
Tax reporting in respect of Capital Southwest Incentive Awards and any
replacement awards issued pursuant to Section 3.3(b) held by CSWI Company
Employees, and Capital Southwest shall be responsible for all income Tax
reporting in respect of Capital Southwest Incentive Awards and any replacement
awards issued pursuant to Section 3.3(b) held by Capital Southwest Company
Employees.

ARTICLE IV

QUALIFIED RETIREMENT PLANS

Section 4.1 The Retirement Plan.

(a) CSWI Assumption. As of the Distribution Date, CSWI will take all actions
necessary to assume sponsorship of the Retirement Plan and be substituted as the
party to any trust and/or custodian agreement related thereto. Prior to the
Distribution Date, Capital Southwest shall take all actions necessary to
transfer the sponsorship of the Retirement Plan to CSWI, to be effective as of
the Distribution Date. The Retirement Plan shall make payments to Capital
Southwest Company Employees and Former Employees with vested rights thereunder
in accordance with the terms of the Retirement Plan as in effect from time to
time.

(b) No Loss of Unvested Benefits; Distributions. The Transferring Employees will
not lose their unvested accrued benefits (if any) under the Retirement Plan,
which shall be assumed by CSWI as provided herein. No Transferring Employee
shall be entitled to a distribution of his or her benefit under the Retirement
Plan as a result of such transfer of employment. Capital Southwest Company
Employees and Former Employees shall be entitled to a distribution of their
vested benefits (if any) under the Retirement Plan, following the Share
Distribution, in accordance with the terms of the Retirement Plan, in effect
from time to time.

(c) PBGC Notice. Capital Southwest shall file all applicable notices with the
PBGC as required under Section 4043 of ERISA that are triggered as a result of
the transfer of sponsorship of the Retirement Plan to CSWI, either alone or in
combination with any other event or circumstance.

Section 4.2 401(k) Plans.

(a) Capital Southwest 401(k) Plan. Prior to the Distribution Date, Capital
Southwest will take all actions necessary to cause Capital Southwest Management
Corporation to establish the Capital Southwest 401(k) Plan to be effective
following the Distribution Date. Media Recovery, Inc. shall retain sponsorship
of the Media Recovery, Incorporated Employee Savings Plan following the
Distribution Date, and such plan shall be merged into the Capital Southwest
401(k) Plan as soon as administratively practicable following the Distribution
Date.

 

13



--------------------------------------------------------------------------------

(b) CSWI 401(k) Plan. As of the Distribution Date, CSWI will take all actions
necessary to assume sponsorship of the CSWI 401(k) Plan and be substituted as
the party to any trust and/or custodian agreement related thereto. Prior to the
Distribution Date, Capital Southwest shall take all actions necessary to cause
the applicable CSWI Company to transfer sponsorship of the CSWI 401(k) Plan to
CSWI, to be effective as of the Distribution Date.

Section 4.3 ESOP.

(a) Treatment of the ESOP. As of the Distribution Date, CSWI will assume
sponsorship of the ESOP and will be substituted as the party to any trust and/or
custodian agreement related thereto. Prior to the Distribution Date, Capital
Southwest shall take all actions necessary to cause the applicable CSWI
Companies to transfer sponsorship of the ESOP to CSWI, to be effective as of the
Distribution Date. As soon as administratively practicable following the
Distribution Date, CSWI shall cause a transfer of the plan assets of the Capital
Southwest Company Employees who have an account balance under the ESOP as of the
Distribution Date, valued as of the date such assets are transferred, from the
trust maintained with respect to the ESOP to the trust maintained with respect
to the Capital Southwest 401(k) Plan, and Capital Southwest will cause the trust
maintained with respect to the Capital Southwest 401(k) Plan to accept such
transfer of assets (the date on which such transfer occurs is referred to as the
“ESOP Asset Transfer Date”). On and after the Distribution Date and until the
ESOP Asset Transfer Date, the ESOP shall make payments to Employees and Former
Employees with respect to their vested benefits thereunder in accordance with
the terms of the ESOP, as in effect from time to time. On and after the ESOP
Asset Transfer Date, the Capital Southwest 401(k) Plan shall make payments to
Capital Southwest Company Employees with respect to their vested benefits
transferred from the ESOP, in accordance with the terms of the Capital Southwest
401(k) Plan, as in effect from time to time, and the ESOP shall make payments to
CSWI Company Employees and Former Employees with respect to their vested
benefits under the ESOP in accordance with the terms of the ESOP, as in effect
from time to time.

(b) CSWI Shares in the ESOP. CSWI Shares distributed in connection with the
Share Distribution in respect of Capital Southwest Shares held in the ESOP shall
be allocated to the applicable Employees’ and Former Employees’ account under
the ESOP.

(c) No Loss of Unvested Benefits; No Distributions. The Transferring Employees
will not lose their unvested benefits (if any) under the ESOP, which shall be
assumed by CSWI as provided herein. No Transferring Employee shall be entitled
to a distribution of his or her benefit under the ESOP as a result of such
transfer of employment nor shall any Capital Southwest Company Employee be
entitled to a distribution of his or her benefit that is transferred from the
ESOP to the Capital Southwest 401(k) Plan as a result of the Share Distribution.

ARTICLE V

NONQUALIFIED DEFERRED COMPENSATION PLANS

Section 5.1 The Restoration Plan. Capital Southwest shall retain sponsorship of
the Restoration Plan. Effective as of the Distribution Date, all CSWI Company
Employees shall cease active participation in the Restoration Plan. CSWI shall
take all actions necessary to

 

14



--------------------------------------------------------------------------------

establish a non-qualified deferred compensation plan containing substantially
the same terms as the Restoration Plan, effective as of the Distribution Date
(the “CSWI Restoration Plan”). All Liabilities with respect to benefits accrued
under the Restoration Plan on behalf of CSWI Company Employees shall be
transferred to the CSWI Restoration Plan and assumed by CSWI. All CSWI Company
Employees who participated in the Restoration Plan immediately prior to the
Distribution Date shall become active participants in the CSWI Restoration Plan
effective on the Distribution Date. After the Distribution Date, Capital
Southwest shall make payments to Capital Southwest Company Employees and Former
Employees with vested benefits under the Restoration Plan in accordance with the
terms of the Restoration Plan, as in effect from time to time, and CSWI shall
make payments to CSWI Company Employees under the CSWI Restoration Plan in
accordance with the terms of the CSWI Restoration Plan, as in effect from time
to time.

Section 5.2 The Executive Compensation Plan. Capital Southwest shall retain the
cash incentive awards granted under the Executive Compensation Plan, and from
and after the Distribution Date, all Liabilities with respect to such cash
incentive awards shall remain Liabilities of Capital Southwest. Capital
Southwest shall pay such cash incentive awards to Employees who are entitled to
payment thereunder in the time and manner provided under the Executive
Compensation Plan. After the Distribution Date, any reference to a “change in
control,” “change of control” or similar definition in a cash incentive award
agreement entered pursuant to the Executive Compensation Plan shall be deemed to
refer to a Capital Southwest Change of Control for purposes of awards held by
Capital Southwest Company Employees and to either a CSWI Change of Control or
Capital Southwest Change in Control for purposes of such awards held by CSWI
Company Employees.

ARTICLE VI

WELFARE PLANS

Section 6.1 CSWI Assumption. Prior to the Distribution Date, CSWI shall take all
actions necessary to assume sponsorship of the Welfare Plans and any insurance
policies related thereto, and from and after the Distribution Date, all assets
and Liabilities thereunder shall be assets and Liabilities of CSWI. Prior to the
Distribution Date, Capital Southwest shall take all actions necessary to
transfer the sponsorship of the Welfare Plans and assign any insurance policies
related thereto to CSWI, to be effective as of the Distribution Date. Strathmore
Products, Inc. shall retain sponsorship of the health and welfare plans
sponsored by Strathmore Products, Inc.

Section 6.2 Establishment of Capital Southwest Health and Welfare Plans.
Effective as soon as administratively possible following the Distribution Date
but in no event later than December 31, 2015, Capital Southwest shall establish
the Capital Southwest Welfare Plans, and the Capital Southwest Company Employees
and (if applicable) the Former Capital Southwest Company Employees shall cease
participation in the Welfare Plans and shall be eligible to participate in the
newly formed Capital Southwest Welfare Plans. All assets and Liabilities under
the Capital Southwest Welfare Plans shall be assets and Liabilities of Capital
Southwest or one of its Subsidiaries.

 

15



--------------------------------------------------------------------------------

Section 6.3 Welfare Transition Period. During the Welfare Transition Period,
Capital Southwest Company Employees and (if applicable) Former Capital Southwest
Company Employees will continue to participate in the Welfare Plans at the same
level such Capital Southwest Company Employees and (if applicable) such Former
Capital Southwest Company Employees participated in the Welfare Plans
immediately prior to the Distribution Date. During the Welfare Transition
Period, Capital Southwest shall (A) pay CSWI for the employer portion of
insurance premiums and flexible spending account contributions for all Capital
Southwest Company Employees and (if applicable) Former Capital Southwest Company
Employees participating in the Welfare Plans, (B) collect the employee portion
of such premiums and contributions from such Capital Southwest Company Employees
and (if applicable) such Former Capital Southwest Company Employees and
(C) remit the employee portion of such premiums and contributions to CSWI.

Section 6.4 COBRA. CSWI will be responsible for complying with, and providing
coverage pursuant to, the health care continuation requirements of COBRA and the
corresponding provisions of the Welfare Plans with respect to any Employee and
any Former Employee who incurs a qualifying event under COBRA before, as of, or
after the Distribution Date; provided, however, that Capital Southwest will be
responsible for complying with, and providing coverage pursuant to, the health
care continuation requirements of COBRA and the corresponding provisions of the
Capital Southwest Welfare Plans with respect to any Capital Southwest Company
Employee or any Former Capital Southwest Company Employee who incurs a
qualifying event under COBRA on or after January 1, 2016. The Parties agree that
the consummation of the transactions contemplated by the Distribution Agreement
shall not constitute a COBRA qualifying event for any purpose of COBRA.

Section 6.5 Vacation, Holidays and Leaves of Absence. Without limiting the
generality of Section 2.1, effective as of the Distribution Date, CSWI shall
assume all Liabilities with respect to vacation, holiday, annual leave of
absence, and required payments related thereto, for each Transferring Employee.
Capital Southwest or one of its Subsidiaries shall retain all Liabilities with
respect to vacation, holiday, annual leave of absence, and required payments
related thereto, for each Capital Southwest Company Employee and each Former
Capital Southwest Company Employee, and CSWI or one of the CSWI Companies shall
retain all Liabilities with respect to vacation, holiday, annual leave of
absence, and required payments related thereto, for each CSWI Company Employee
(excluding the Transferring Employees) and each Former CSWI Company Employee.

Section 6.6 Severance and Unemployment Compensation. Without limiting the
generality of Section 2.1, effective as of the Distribution Date, CSWI shall
assume any and all Liabilities to, or relating to, the Transferring Employees in
respect of severance and unemployment compensation with respect to Liabilities
that are triggered by events occurring after the Distribution Date. Capital
Southwest or one of its Subsidiaries shall be responsible for any and all
Liabilities to, or relating to, the Capital Southwest Company Employees and
Former Capital Southwest Company Employees in respect of severance and
unemployment compensation, regardless of whether the event giving rise to the
Liability occurred before, at or after the Distribution Date, and CSWI or one of
the CSWI Companies shall be responsible for any and all Liabilities to, or
relating to, the CSWI Company Employees (excluding the Transferring Employees)
and Former CSWI Company Employees in respect of severance and unemployment
compensation, regardless whether the event giving rise to the Liability occurred
before, at or after the Distribution Date.

 

16



--------------------------------------------------------------------------------

Section 6.7 Workers’ Compensation. With respect to claims for workers’
compensation, (a) CSWI or a CSWI Company shall be responsible for claims in
respect of CSWI Company Employees (excluding the Transferring Employees) and
Former CSWI Company Employees, whether occurring before, at or after the
Distribution Date, and (b) Capital Southwest or one of its Subsidiaries shall be
responsible for all claims in respect of Capital Southwest Company Employees and
Former Capital Southwest Company Employees, whether occurring before, on or
after the Distribution Date. CSWI shall be responsible for any and all
Liabilities with respect to claims for workers’ compensation by the Transferring
Employees occurring after the Distribution Date, and Capital Southwest shall
retain all Liabilities with respect to claims for workers’ compensation by the
Transferring Employees occurring on or prior to the Distribution Date.
Notwithstanding anything contained herein to the contrary, to the extent any
claims occurring on or before the Distribution Date are covered by any insurance
contract, such claims shall continue to be paid, administered and processed
under such insurance contract.

ARTICLE VII

NON-U.S. EMPLOYEES

Section 7.1 Treatment of Non-U.S. Employees. CSWI Company Employees and Former
CSWI Company Employees who are residents outside of the United States or
otherwise are subject to non-U.S. Law and their related benefits and Liabilities
shall be treated in the same manner as the CSWI Company Employees and Former
CSWI Company Employees, respectively, who are residents of the United States and
are not subject to non-U.S. Law. Notwithstanding anything in this Agreement to
the contrary, all actions taken with respect to non-U.S. Employees or U.S.
Employees working in non-U.S. jurisdictions shall be subject to and accomplished
in accordance with applicable Law in the custom of the applicable jurisdictions.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 At-Will Status. Nothing in this Agreement shall create any
obligation on the part of the Parties or any of their Subsidiaries to
(i) continue the employment of any Employee or permit the return from a leave of
absence for any period after the date of this Agreement (except as required by
applicable Law) or (ii) change the employment status of any Employee from
“at-will,” to the extent that such Employee is an “at-will” employee under
applicable Law.

Section 8.2 Severance. The Parties acknowledge and agree that the Share
Distribution and the assignment, transfer or continuation of the employment of
the Employees as contemplated by this Agreement shall not be deemed an
involuntary termination of employment entitling any Capital Southwest Company
Employee or CSWI Company Employee to severance payments or benefits.

 

17



--------------------------------------------------------------------------------

Section 8.3 Change in Control. The Parties acknowledge and agree that neither
the consummation of the Share Distribution nor any transaction contemplated by
this Agreement, the Distribution Agreement or any other Ancillary Agreement
shall be deemed a “change of control,” “change in control,” or term of similar
import for purposes of any Benefit Plan sponsored or maintained by any of the
Capital Southwest Companies, CSWI or any of the CSWI Companies.

Section 8.4 Employee Records.

(a) Sharing of Information. Subject to any limitations imposed by applicable
Law, each Party will, and will cause its Subsidiaries to, provide to the other
Party and such other Party’s authorized agents and vendors all information
necessary for the Parties to perform their respective duties under this
Agreement.

(b) Transfer of Personnel Records and Authorization. Subject to any limitation
imposed by applicable Law and to the extent that it has not done so before the
Distribution Date, Capital Southwest shall transfer to CSWI any and all
employment records (including any Form I-9, Form W-2 or other IRS forms) with
respect to CSWI Company Employees and Former CSWI Company Employees and other
records reasonably requested by CSWI to enable CSWI to properly to carry out its
obligations under this Agreement. Such transfer of records generally shall occur
as soon as administratively practicable at or after the Distribution Date.
Pursuant to Section 5.1 and Section 5.2 of the Distribution Agreement, each
Party will permit the other reasonable access to Employee records, to the extent
reasonably necessary for such accessing Party to carry out its obligations
hereunder.

(c) Access to Records. To the extent, due to restrictions by applicable Law, any
employment records (including any Form I-9, Form W-2 or other IRS forms) with
respect to CSWI Company Employees and Former CSWI Company Employees that are not
transferred to CSWI pursuant to Section 8.4(b), from and after the Distribution
Agreement, Capital Southwest shall provide CSWI access to such records in
accordance with Sections 5.1 and 5.2 of the Distribution Agreement.

(d) Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all Employee-related information, each
Party shall, and shall cause its Subsidiaries to, comply with all applicable
Laws and internal policies, and shall indemnify and hold harmless the other from
and against any and all Losses that arise from a failure (by the indemnifying
Party or its Subsidiaries or their respective agents) to so comply with all
applicable Laws and internal policies applicable to such information.

(e) Cooperation. Each Party shall use commercially reasonable efforts to
cooperate and work together to unify, consolidate and share (to the extent
permissible under applicable privacy/data protection Laws) all relevant
documents, resolutions, government filings, data, payroll, employment and
benefit plan information on regular timetables and cooperate as needed with
respect to (i) any Action with respect to any employee benefit plan, policy or
arrangement contemplated by this Agreement, (ii) efforts to seek a determination
letter, private letter ruling or advisory opinion from the IRS or DOL on behalf
of any employee benefit plan, policy or arrangement contemplated by this
Agreement, and (iii) any filings that are required to be made or supplemented to
the IRS, PBGC, DOL or any other Governmental Authority; provided, however, that
requests for cooperation must be reasonable and not interfere with daily
business operations.

 

18



--------------------------------------------------------------------------------

(f) Confidentiality. Notwithstanding anything in this Agreement to the contrary,
all confidential records and data relating to Employees to be shared or
transferred pursuant to this Agreement shall be subject to Section 5.4 of the
Distribution Agreement and the requirements of applicable Law.

Section 8.5 Preservation of Rights to Amend. The rights of the Capital Southwest
Companies, CSWI and the CSWI Companies to amend, waive, or terminate any Benefit
Plan or any other plan, arrangement, agreement, program, or policy referred to
herein shall not be limited in any way by this Agreement.

Section 8.6 Fiduciary Matters. Each Party acknowledges that actions required to
be taken pursuant to this Agreement may be subject to fiduciary duties or
standards of conduct under ERISA or other applicable Law, and no Party shall be
deemed to be in violation of this Agreement if it fails to comply with any
provisions hereof based upon its good-faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other Party
for any Liabilities caused by the failure to satisfy any such responsibility.

Section 8.7 Complete Agreement; Construction. This Agreement, including the
schedules attached hereto, the Distribution Agreement and the Ancillary
Agreements shall constitute the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.

Section 8.8 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party. The delivery of an
executed Agreement by facsimile or other electronic delivery shall be sufficient
to bind the Party so delivering such Agreement.

Section 8.9 Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date.

Section 8.10 Notices. All notices and other communications hereunder shall be in
writing, shall reference this Agreement and shall be hand delivered or mailed by
registered or certified mail (return receipt requested) to the Parties at the
following addresses (or at such other addresses for a Party as shall be
specified by like notice) and will be deemed given on the date on which such
notice is received:

To Capital Southwest:

Capital Southwest Corporation

5400 Lyndon B. Johnson Freeway, Suite 1300

Dallas, Texas 75240

Attention: Chief Executive Officer

 

19



--------------------------------------------------------------------------------

To CSWI:

CSW Industrials, Inc.

5400 Lyndon B. Johnson Freeway, Suite 1300

Dallas, Texas 75240

Attention: Chief Executive Officer

Section 8.11 Waivers. The failure of any Party to require strict performance by
any other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 8.12 Amendments. This Agreement may not be modified or amended except by
an agreement in writing signed by each of the Parties.

Section 8.13 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party without the prior written consent of
the other Party and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void; provided, however, that
either Party may assign this Agreement to a purchaser of all or substantially
all of the properties and assets of such Party; provided, that no such
assignment will relieve the assigning Party of its obligations hereunder.

Section 8.14 Successors and Assigns. The provisions to this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.

Section 8.15 Termination. This Agreement may be terminated at any time prior to
the Share Distribution by and in the sole discretion of Capital Southwest
without the approval of CSWI or the shareholders of Capital Southwest. In the
event of such termination, no Party shall have any liability of any kind to any
other Party or any other Person. After the Share Distribution, this Agreement
may not be terminated except by an agreement in writing signed by the Parties.

Section 8.16 Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and their respective Subsidiaries, Affiliates, successors and
assigns and shall not be deemed to confer upon any other Person any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement. The Parties agree that each
CSWI Indemnitee and Capital Southwest Indemnitee who is not a party to this
Agreement is an intended third party beneficiary of the indemnification
provisions of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 8.17 Title and Headings. Titles and headings to Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

Section 8.18 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF DELAWARE.

Section 8.19 Waiver of Jury Trial. The Parties hereby irrevocably waive any and
all right to trial by jury in any legal proceeding arising out of or related to
this Agreement.

Section 8.20 Specific Performance. From and after the Share Distribution, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party to
this Agreement who is or is to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that, from and after the Share Distribution, the remedies at Law
for any breach or threatened breach of this Agreement, including monetary
damages, are inadequate compensation for any loss, that any defense in any
action for specific performance that a remedy at Law would be adequate is hereby
waived, and that any requirements for the securing or posting of any bond with
such remedy are hereby waived.

Section 8.21 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

[Signature page follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

CAPITAL SOUTHWEST CORPORATION By:  

/s/ Bowen S. Diehl

Name:   Bowen S. Diehl Title:   Chief Investment Officer CSW INDUSTRIALS, INC.
By:  

/s/ Joseph B. Armes

Name:   Joseph B. Armes Title:   Chief Executive Officer